 

Exhibit 10.3

 



Gerber Finance Inc.

 

488 Madison Avenue

New York, New York 10022

 

March 8, 2018

 

FIRST AMENDMENT TO LOAN AND SEC!JRITY A9REEMENT

 

First Amendment dated March 8, 2018 to Loan and Security Agreement dated as of
November 6, 2017 (this "Amendment") is entered into among Kush Bottles Inc., Kim
International Corporation ("Borrowers") and Gerber Finance Inc. ("Lender").

 

BACKGROUND

 

Borrowers and Lender are parties to a Loan and Security Agreement dated as of
November 6, 2017 (as amended, modified, restated or supplemented from time to
time, the "Loan Agreement") pursuant to which Lender provides financial
accommodations to Borrower.

 

Borrower and Lender have agreed to amend the Loan Agreement on the terms and
conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Lender, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.       Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:

 

(a)       The following defined terms in Section 1.1 are replaced in their
entirety to read as below:

 

"Inventory Availability" means the amount of Revolving Credit Advances against
Eligible Inventory Lender may from time to time make available to Borrowers up
to the lesser of (a) forty percent (40%) of the value of Borrowers' Eligible
Inventory (calculated on the basis of the lower of cost or market, on a first in
first out basis) or (b) fifty percent (50%) of Accounts Receivable Availability.

 

"Maximum Revolving Amount" means FOUR MILLION DOLLARS ($4,000,000).

 

 

 

 

2. Conditions of Effectiveness. This Amendment shall become effective upon
satisfaction of the following conditions precedent, each in a manner and
pursuant to agreement form and substances satisfactory to Lender:

 

(a)              Lender shall have received this Amendment duly executed on
behalf of Borrower;

 

(b)              Lender shall have received the Note Attached to this Amendment
as Exhibit A duly executed on behalf of Borrower; and

 

(c)              Lender shall have received a fee in the amount of $22,250.00
which may be charged to Borrower's loan account as a Revolving Credit Advance.

 

3. Representations and Warranties. Borrower hereby represents and warrants as
follows:

 

(a)              This Amendment and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrower and are enforceable
against Borrower in accordance with their respective terms.

 

(b)              Upon the effectiveness of this Amendment, Borrower hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

 

(c)              No Event of Default or Default has occurred and is continuing
or would exist after giving effect to this Amendment.

 

(d)              Borrower has no defense, counterclaim or offset with respect to
the Loan Agreement.

 

4. Effect on the Loan Agreement.

 

(e)              Upon the effectiveness of Section 2 hereof, each reference in
the Loan Agreement to "this Agreement," "hereunder," "hereof," "herein" or words
of like import shall mean and be a reference to the Loan Agreement as amended
hereby.

 

(f)               Except as specifically amended herein, the Loan Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

(g)              The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Agent or Lenders,
nor constitute a waiver of any provision of the Loan Agreement, or any other
Credit Documents.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 



KUSH BOTTLES INC.   KIM INTERNATIONAL CORPORATION               By: /s/ James
McCormick   By: /s/ James McCormick   Name: James McCormick   Name: James
McCormick   Title: COO and CFO   Title: CFO and COO   Date: 3/19/2018   Date:
3/19/2018               GERBER FINANCE INC.                     By: /s/ Jennifer
Palmer         Name: Jennifer Palmer         Title: President         Date:
3/29/2018        



 





 

 

 

EXHIBIT A

 

AMENDED AND RESTATED PROMISSORY NOTE





 



$4,000,000.00 March 8, 2018



 

This Amended and Restated Promissory Note (this "Note") is executed and
delivered under and pursuant to the terms of that certain Loan and Security
Agreement dated as of November 6, 2018 (as amended, modified, supplemented or
restated from time to time, the "Loan Agreement") by and among Kush Bottles
Inc., a Nevada corporation, and Kim International Corporation, a California
corporation ("Borrower", individually, "Initial Borrower" and, collectively, if
more than one, the "Initial Borrowers"), and together with each other Person
which, on or subsequent to the Closing Date, agrees in writing to become a
"Borrower" under the Loan Agreement, herein called, individually, a "Borrower"
and, collectively, the "Borrowers," and pending the inclusion by written
agreement of any other such Person, besides each Initial Borrower, as a
"Borrower" hereunder, all references herein to "Borrowers," "each Borrower," the
"applicable Borrower," "such Borrower" or any similar variations thereof
(whether singular or plural) shall all mean and refer to the Initial Borrower or
each one of them collectively) and Gerber Finance Inc. ("Lender"). Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement.

 

FOR VALUE RECEIVED, Borrowers, jointly and severally, promise to pay to the
order of Lender at its offices located at 488 Madison Avenue, New York, New York
10022 or at such other place as the holder hereof may from time to time
designate to Borrower in writing:

 

(A)           the principal sum of FOUR MILLION AND 00/100 DOLLARS
($4,000,000.00), or if different from such amount, the unpaid principal balance
of Loans as may be due and owing from time to time under the Loan Agreement,
payable in accordance with the provisions of the Loan Agreement, subject to
acceleration upon the occurrence of an Event of Default under the Loan
Agreement, or earlier termination of the Loan Agreement pursuant to the terms
thereof; and

 

(B)            interest on the principal amount of this Note from time to time
outstanding, payable at the applicable interest rate in accordance with the
provisions of the Loan Agreement. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
applicable Default Rate. In no event, however, shall interest hereunder exceed
the maximum interest rate permitted by law.

 

This Note is the Note referred to in the Loan Agreement and is secured, inter
alia, by the liens granted pursuant to the Loan Agreement and the other Credit
Documents, is entitled to the benefits of the Loan Agreement and the other
Credit Documents, and is subject to all of the agreements, terms and conditions
therein contained.

 

This Note may be voluntarily prepaid, in whole or in part, on the terms and
conditions set forth in the Loan Agreement.

 

 

 

 

If an Event of Default under Section 12.1(f) of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys' fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof. If any other Event of Default
shall occur under the Loan Agreement or any of the other Credit Documents which
is not cured within any applicable grace period, then this Note may, as provided
in the Loan Agreement, be declared to be immediately due and payable, without
notice, together with attorneys' fees, if the collection hereof is placed in the
hands of an attorney to obtain or enforce payment hereof.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

To the fullest extent permitted by applicable law, each Borrower waives: (a)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
the Loan Agreement, this Note or any other Credit Documents; (b) all rights to
notice and a hearing prior to Lender's taking possession or control of, or to
Lender's replevy, attachment or levy upon, the Collateral or any bond or
security that might be required by any court prior to allowing Lender to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws.

 

Each Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.

 

 

 

 

Each Borrower agrees to pay to Lender all fees and expenses described in the
Loan Agreement and the other Credit Documents.

 



  KUSH BOTTLES INC.             By: /s/ James McCormick     Name: James
McCormick     Title: CFO                     KIM INTERNATIONAL CORPORATION      
      By: /s/ James McCormick     Name: James McCormick     Title: CFO  



 



 

 